 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JAONG BOUIE, JR.,                             No. 2:17-cv-02044-TLN-AC
12                       Petitioner,
13               v.                                      ORDER
14    ROBERT FOX,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 51.) Petitioner

23   has filed objections to the findings and recommendations. (ECF No. 54.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 9, 2021, (ECF No. 51), are ADOPTED
 3   IN FULL; and
 4         2. Petitioner’s motion for relief from judgment, (ECF No. 50), is DENIED.
 5   DATED: April 30, 2021
 6

 7

 8                                                Troy L. Nunley
 9                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
